DETAILED ACTION
Claims 1-11 and 21-31 are pending, with Applicant having canceled Claims 12-20.  Claims 1-11 and 21-31 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 have not been restricted as per Applicants cancelation of Claims 12-20 and Applicant’s arguments with traverse of the non-elected Claims in the reply filed on 5/24/2022. Examiner notes that Claims 21-31 are similar to Claims 1-11 and thus will be examined as part of this communication.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, and 19 are directed to limitations for “generating synthetic test data based on the computed first and second parameters to test a machine learning (ML) ranking model trained on training data that is from a different data source than the text dataset to validate a performance of the ML ranking model (or LTOR model in Claim 14”. This is problematic, as there is no algorithm as to how the different parameters would be combined and utilized via an LTOR model to validate a performance of the model. Applicant’s Specification is silent to any algorithm and the work experience parameter is shown as:  
“[0028]    For example, if the text is Alice in Wonderland, the work experience parameter can include the subset of words from at least one paragraph of Alice in Wonderland, and the job requisition title parameter and the job requisition description parameter can include the subset of words from at least one different paragraph of Alice in Wonderland. As explained herein, the subset of words can be identified by the data driver 224 by employing the weighting algorithm (e.g., a term frequency-inverse document (TF-IDF) algorithm). The synthetic data generator 206 can be programmed to generate a plurality of instances of candidate data based on a corresponding text, wherein one instance of the candidate data (e.g., the first candidate data) can be provided to have a work experience parameter that can be generated from a similar text as the requisition title parameter and/or the job requisition description parameter of the job requisition data.

[0029]   In some examples, the synthetic data generator 206 can be programmed to generate a plurality of instances of the applicant data based on a corresponding text, wherein one instance of the applicant data (e.g., a first applicant data) can be provided to have a work experience parameter that can be generated from a similar text as the requisition title parameter and/or the job requisition description parameter of the job requisition data. For example, the plurality of instances of the applicant data can include the first applicant data that can include a work experience parameter that has 
 
 
been populated with a subset of words from a first text (e.g., Alice in Wonderland), second applicant data that can include a work experience parameter that has been populated with a subset of words from a second text (e.g., Dracula), third applicant data that can include a work experience parameter that has been populated with a subset of words from a third text (e.g., Huckleberry Finn), etc. As described herein, in some examples, the requisition title parameter and/or the job requisition description parameter of the job requisition data can be populated with a subset of words from one of the first text, the second text, etc. Thus, the synthetic test data 220 can characterize a plurality of instances of applicant data and/or candidate data wherein at least one instance of the applicant data or the candidate data can include a work experience parameter that has been populated with a subset of words from a similar text (e.g., Alice in Wonderland) as the requisition title parameter and/or the job requisition description parameter, however, from different portions of the text.”
	
	Which shows that this information can include paragraphs of Alice and Wonderland, Dracula, or Huck Finn. Then later the Specification states:
“[0044]    As an example, if each text characterizes a different book (e.g., Alice in Wonderland), at least one paragraph from each book can be evaluated by the weighting algorithm 318 to identify a subset of words from the at least one paragraph and another subset of words from at least one different paragraph of each book. Respective subset of words from each of the at least one paragraphs of each book can be used by the weighting algorithm 318 to populate the work experience parameter for corresponding candidates and applicants and the job requisition title and job requisition description parameters for a corresponding job requisition. In additional or other examples, the data driver 316 can be programmed to utilize the skillset data 308 to populate the work experience parameter and the job requisition title and job requisition description parameters with technical, business or behavioral words. Thus, in some examples, the subset of words can correspond to skillset words.”
	
	Which shows that the book Alice in Wonderland is being used for job requisition parameter. Again, there is no algorithm here or even samples of what these subset of words would be which would satisfy what these parameters would be. Further, the information here in both examples are qualitative in nature, and how would one of ordinary skill in the art combine words from one paragraph in Alice in Wonderland with words in another to rank applicants or candidates relative to the job requisition. How would the qualitive data be put together to test the LTOR model. The specification is silent for both of these questions. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 is directed to the limitations to generating candidate vectors from a plurality of candidate documents, each representing an associated candidate of a plurality of candidates (Collecting and Analyzing Information, an Observation and Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity), performing an initial ranking of the plurality of candidate documents according to a distance metric between the candidate vector representing the candidate document and an objective vector generated based on an objective document (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity), selecting a subset of the plurality of candidate documents according to the initial ranking (Analyzing the Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity),generating a feature vector for each of the subset of the plurality of candidate documents, the feature vector including a first set of at least one feature derived from a first vectorized representation of content from one of the candidate document and the objective document and at a second set of at least one feature derived from a second vectorized representation of content from the one of the candidate document and the objective document, wherein the first vectorized representation is not derived from the second vectorized representation and the second vectorized representation is not derived from the first vectorized representation (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity); providing the feature vector to a machine learning model to generate a score for each of the subset of the plurality of candidate documents (Analyzing Information, an Evaluation, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity), and ranking the subset of the plurality of candidate documents according the scores generated at the machine learning model to provide a ranked candidate list (Analyzing Information and Transmitting this, an Evaluation and Judgment, a Mental Process; Organizing and Tracking Information for Managing Human Behavior, transmitting a ranked candidate list; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. Ranking Candidates, but for the recitation of generic computer components.  That is, other than reciting a computer program product, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Rank for a Candidate using ML models.  For example, Ranking the subset of the plurality of candidate documents encompasses an employer or project manager to read and rank people’s resumes, and then rank them, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Ranking a Candidate list, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer program product and computing system are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0025]    FIG. 1 illustrates an example of a candidate recommendation system 102. The system 102 can be implemented on one or more physical devices (e.g., servers) that may reside in a cloud computing environment or on a computer, such as a laptop computer, a desktop computer, a tablet computer, a workstation, or the like. In the present example, although the components of the system 102 are illustrated as being implemented on a same system, in other examples, the different components could be distributed across different systems and communicate, for example, over a network, including a wireless network, a wired network, or a combination thereof.”

	Which states that any desktop computer, laptop, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer program product, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 1 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-11 and 22-31 contain the identified abstract ideas, further narrowing them, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 21-31 are not in one of the four statutory categories of invention.  Claim 21 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification.   As a result, Claim 821 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims.  
	The dependent Claims 21-31 are similarly rejected as they inherit the deficiencies of the rejected independent Claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, 21-22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Publication No. 2019/020,5838) in view of Dialani (U.S. Publication No. 2018/023,2702).

Regarding Claims 1 and 21, Fang teaches a computer implemented method and computer program product ([0093] medium/product) for candidate recommendation comprising: 
generating candidate vectors from a plurality of candidate documents, each representing an associated candidate of a plurality of candidates ([0042] vectors are associated with the candidate and their profile, which is a candidate document from a group of candidates); 
performing an initial ranking of the plurality of candidate documents according to a distance metric between the candidate vector representing the candidate document and an objective vector generated based on an objective document ([0026] a relevance score is a distance metric between a candidate vector, i.e. a candidates profile vector as above to the job opening which is a candidate document which is an objective document as per Applicant’s specification); 
selecting a subset of the plurality of candidate documents according to the initial ranking ([0005] a ranked list of candidates is provided based on the subset provided by the score as above, which is the initial ranking); 
providing the feature vector to a machine learning model to generate a score for each of the subset of the plurality of candidate documents ([0039-42] the features are determined by and used with the machine learning model to score the [0004-5] subset of candidates for jobs); and 
ranking the subset of the plurality of candidate documents according the scores generated at the machine learning model to provide a ranked candidate list ([0057-59] the system ranks a set/subset [0004-5] of candidates using scores from a machine learning model as provided above).
Although generating a feature vector for each of the subset of the plurality of candidate documents, the feature vector including a first set of at least one feature derived from a first vectorized representation of content from one of the candidate document and the objective document and at a second set of at least one feature derived from an additional vectorized representation of content from the one of the candidate document and the objective document, wherein the first vectorized representation is not derived from the second vectorized representation and the second vectorized representation is not derived from the first vectorized representation (Applicant’s specification describes this as multiple candidates being ranked but not having to do with one another, and thus [0039-42] feature vectors are used along with machine learning and a distance to derive scores/features/vectors for relevance for each of the candidates, and this has to do with the candidate and objective documents as above), it does not explicitly teach a first and a second vectorized representation.
Dialani teaches a second feature representation as in [0116] where there is a representation of the feature vectors as in [0110].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the feature vectors and representations of Fang with the additional feature vectors for calculation of expertise of Dialani as they are both analogous art along with the claimed invention which teach solutions to finding suitable candidates, and the combination would lead to an improved system which would improve the quality of the candidates of the stream as taught in [0038] of Dialani.
Regarding Claims 2 and 22, Fang teaches further comprising causing an output device to display the ranked candidate list ([0093] an output device is used to output the scores and ranks as in [0058-59]).
Regarding Claims 5 and 25, Fang teaches wherein each of the plurality of candidates is a candidate for a job, the objective is the job ([0024] candidates for a job and the objective is the desired job), and the feature vector (Taught as above) further includes at least one of a number of years of experience for the candidate, a number of years of experience desired for the job, and a difference between the number of years of experience desired for the job and the number of years of experience for the candidate ([0039] years of experience and other qualifications are used as characteristics/feature vectors here).
Regarding Claims 6 and 26, Fang teaches wherein each of the plurality of candidates is a candidate for a job, the objective is the job, and the feature vector further includes a previous employer of the candidate (As above in Claim 5 and previous job titles/employer are in [0039] as well).
Regarding Claims 7 and 27, Fang teaches wherein the second vectorized representation comprises the candidate vector and the objective vector and the second set of at least one feature derived from the second vectorized representation comprises the distance metric (The sets of features are taught in Claims above and in [0042] a distance (Euclidean) distance is described here between the vectors).
Regarding Claims 8 and 28, Fang teaches wherein the distance metric is one of a Euclidean distance, a cosine similarity, a cosine distance, a Manhattan distance, a Jaccard similarity, and a Mahalanobis distance ([0042] a distance (Euclidean) distance is described here between the vectors)
Regarding Claims 9 and 29, Fang teaches wherein performing the initial ranking of the plurality of candidate documents comprises performing the initial ranking of the plurality of candidate documents in response to a query, the query defining the objective document ([0041] a synonymous search technique is a query with a response to the query for relevance, an initial ranking).
Regarding Claims 10 and 30, Although Fang teaches, wherein each of the plurality of candidates is a candidate for a job, the objective is the job, and the feature vector as in Claim 5 above, it does not explicitly state use of a job code.
Dialani teaches further includes at least a portion of a job code representing the job ([0086] job ids are reviewed and used in the process.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claims 11 and 31, the combination of Fang and Dialani teaches wherein the at least a portion of the job code is less than all of the job code as in Claim 10 above.
Fang further teaches providing information to a user via a user interface to select the at least a portion of the job code ([0058] use of an interface for display of information).

Claims 3-4 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Publication No. 2019/020,5838) in view of Dialani (U.S. Publication No. 2018/023,2702) in further view of Cormack (U.S. Publication No. 2015/032,4451).

Regarding Claims 3 and 23, Although the combination of Fan and Dialani teaches wherein the first vectorized representation includes a first vector representing a distance in the candidate document and a second vector representing a distance in the objective document, and the first set of at least one feature derived from the first vectorized representation includes an score for at least a portion of the objective document against at least a portion of the candidate document as in Claim 1 above, neither explicitly states use of a frequency of vocabulary term or use of Okapi BM25.
Cormack teaches the frequency of occurrence of a selected vocabulary of terms the frequency of occurrence of a selected vocabulary of terms ([0100-102] frequency of n-grams which are terms of a certain size) and an Okapi BM25 used to score and rank as in [0133].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the feature vectors and representations using distance vectors of the combination of Fang and Dialani with the use of a BM25 algorithm for evaluation of frequent words in candidate documents of Cormack, as they are all analogous art along with the claimed invention which teach solutions to finding suitable candidates, and the combination would lead to an improved system which would increase the overall effectiveness of classification of candidates as taught in [0027] of Cormack.
Regarding Claims 4 and 24, Although Fang teaches use of feature vectors for determining relevance between the objective and candidate documents as in [0039-41] where features are used for the machine learning and relevance modules, it does not explicitly teach use of a Jaccard similarity.
Cormack teaches a Jaccard similarity between at least a portion of the objective document against at least a portion of the candidate document ([0135] Jaccard index and similarity used for the process of calculating a distance between documents).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200372472 A1
Kenthapadi; Krishnaram et al.
MULTI-LEVEL RANKING FOR MITIGATING MACHINE LEARNING MODEL BIAS
US 20200372435 A1
Kenthapadi; Krishnaram et al.
ACHIEVING FAIRNESS ACROSS MULTIPLE ATTRIBUTES IN RANKINGS
US 20190236065 A1
Torrenegra; Alex Henriquez et al.
Job Matching Method and System
US 20190205838 A1
Fang; Miaoqing et al.
SYSTEMS AND METHODS FOR AUTOMATED CANDIDATE RECOMMENDATIONS
US 20180232702 A1
Dialani; Vijay et al.
USING FEEDBACK TO RE-WEIGHT CANDIDATE FEATURES IN A STREAMING ENVIRONMENT
US 20150324451 A1
Cormack; Gordon Villy et al.
Systems and Methods for Classifying Electronic Information Using Advanced Active Learning Techniques
CN 105787639 A
WEN, Xiang
quantization precision matching method and device based on artificial intelligence personnel data
US 20210142293 A1
Kenthapadi; Krishnaram et al.
FEEDBACK-BASED UPDATE OF CANDIDATE RECOMMENDATIONS
US 20200402012 A1
Zhang; Chunzhe et al.
MULTI-OBJECTIVE OPTIMIZATION OF JOB APPLICATIONS REDISTRIBUTION
US 20200311163 A1
Ma; Rui et al.
RANKING CANDIDATE SEARCH RESULTS BY ACTIVENESS
US 20200065772 A1
Whitehead; Christina R. et al.
MACHINE LEARNING SYSTEMS FOR PREDICTIVE TARGETING AND ENGAGEMENT
US 20200005217 A1
Sharma; Prakhar et al.
PERSONALIZED CANDIDATE SEARCH RESULTS RANKING
US 20190325531 A1
Walker; Matthew H. et al.
LOCATION-BASED CANDIDATE GENERATION IN MATCHING SYSTEMS
US 20160055426 A1
Aminzadeh; Arya Ryan et al.
CUSTOMIZABLE MACHINE LEARNING MODELS
US 20140324721 A1
Rennison; Earl F. et al.
Identification of Job Skill Sets and Targeted Advertising Based on Missing Skill Sets
US 9720925 B1
Lawson; Nathaniel J.
Software similarity searching


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/14/2022